DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 11 and 22 are objected to because of the following informalities:  
Claims 11 and 17 are objected to because the acronym ‘GOP’ is used without spelling out in full at its first occurrence in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11, 17 and 22, claims 11, 17 and 22 recite the limitation phrase “posturized chrominance.”  The limitation phrase “ posturized chrominance” is not a term in the art. Applicant may use functional language, alternative expressions, negative limitations, or any style of expression or format of claim which makes clear the boundaries of the subject matter for which protection is sought, but this miniscule description does not sufficiently describe the meaning of the phrase "posturized chrominance ".  There is no description of what type of chrominance, a posturized chrominance actually is.
Therefore, while Applicant may act as their own lexicographer, in this case, Applicant has not clearly set forth in the specification the special meaning assigned to the claim language " Therefore, while Applicant may act as their own lexicographer, in this case, Applicant has not clearly set forth in the specification the special meaning assigned to the claim language "a dedicated time limited (transient) deep link".  
Per MPEP 2173.05(III), "Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."
 Therefore claims 11, 17 and 22 are rejected under 35 USC 112(b) as being vague and indefinite.
	For the purpose of applying art, the Examiner interprets the phrase "posturized chrominance" to mean “posterized chrominance "
	Regarding claims 12-16, 18-21 and 23-26, claims 12-16, 18-21 and 23-26 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 12-16, 18-21 and 23-26 do not remedy this deficiency and therefore inherit the rejection of the parent claim.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations in claim 17 are included in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16, 18 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10469851. This is a statutory double patenting rejection.
This application  (APP.# 17343337)
U.S. Patent No. 10469851
11. A computer-implemented method of encoding video compliant with h.264/AVC to selectively improve visual perception of displayed video rendered from decoded video, the encoded video compressed under a bitrate constraint, said method comprising: 

receiving image data of a series of frames; transforming graduated grayscale pixel luminance data of each frame to binary saturated pixel luminance data for each frame;
 
calculating luminance pixel motion data of each frame, the luminance pixel motion data including a base luminance region of interest of each frame; 

calculating luminance pixel motion data of each group of pictures GOP, the luminance pixel motion data including an excess luminance region of interest of each GOP; calculating adjusted luminance pixel motion data of each frame, said adjusted luminance pixel motion data including an enlarged luminance region of interest for each frame, the enlarged luminance region of interest of each frame including both the base luminance region of interest of the frame and in addition thereto that portion of the excess luminance region of interest of the GOP in excess of the base luminance region of interest of the frame; 
transforming pixel chrominance data of each frame to posturized chrominance data of each frame; 
calculating posturized chrominance motion data of each frame, the posturized chrominance motion data including a base chrominance region of interest of each frame;

calculating posturized chrominance motion data of each GOP, the posturized chrominance motion data including an excess chrominance region of interest of each GOP; 

calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and 

calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame.
1. A computer-implemented method of encoding video compliant with h.264/AVC to selectively improve visual perception of displayed video rendered from decoded video, the encoded video compressed under a bitrate constraint, said method comprising:

receiving image data of a series of frames; transforming graduated grayscale pixel luminance data of each frame to binary saturated pixel luminance data for each frame;

calculating luminance pixel motion data of each frame, the luminance pixel motion data including a base luminance region of interest of each frame;

calculating luminance pixel motion data of each group of pictures (GOP), the luminance pixel motion data including an excess luminance region of interest of each GOP;
calculating adjusted luminance pixel motion data of each frame, said adjusted luminance pixel motion data including an enlarged luminance region of interest for each frame, the enlarged luminance region of interest of each frame including both the base luminance region of interest of the frame and in addition thereto that portion of the excess luminance region of interest of the GOP in excess of the base luminance region of interest of the frame;
transforming pixel chrominance data of each frame to posterized chrominance data of each frame;
calculating posterized chrominance motion data of each frame, the posterized chrominance motion data including a base chrominance region of interest of each frame;

calculating posterized chrominance motion data of each GOP, the posterized chrominance motion data including an excess chrominance region of interest of each GOP;

calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and

calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame.
12. A computer-implemented method according to claim 11, said method comprising: 
calculating area of the hybrid luminance region of interest of each frame.
2. A computer-implemented method according to claim 1, said method comprising:

`calculating area of the hybrid luminance region of interest of each frame.

13. A computer-implemented method according to claim 11, said method comprising: 
allocating output bits representing the hybrid luminance region of interest of each frame in proportion to fractional area of the hybrid luminance region of interest of each frame in relation to total area of each frame.
3. A computer-implemented method according to claim 1, said method comprising:

allocating output bits representing the hybrid luminance region of interest of each frame in proportion to fractional area of the hybrid luminance region of interest of each frame in relation to total area of each frame.

14. A computer-implemented method according to claim 11, said method comprising: 
compressing image data of the hybrid luminance region of interest of each frame in inverse proportion to fractional area of the hybrid luminance region of interest of each frame in relation to total area of each frame.
4. A computer-implemented method according to claim 1, said method comprising:

compressing image data of the hybrid luminance region of interest of each frame in inverse proportion to fractional area of the hybrid luminance region of interest of each frame in relation to total area of each frame.

15. A computer-implemented method according to claim 14, said method comprising:
 compressing image data of background of each frame in inverse proportion to fractional area of the background of each frame in relation to total area of each frame.
5. A computer-implemented method according to claim 4, said method comprising:

compressing image data of background of each frame in inverse proportion to fractional area of the background of each frame in relation to total area of each frame.

16. (previously presented) A computer-implemented method according to claim 15, said method comprising: 
outputting from the encoder compressed image data of each frame, the compressed image data of each frame including the compressed image data of the hybrid luminance region of interest, the compressed image data of each frame including the compressed image data of the background of each frame.

6. A computer-implemented method according to claim 5, said method comprising:

outputting from the encoder compressed image data of each frame, the compressed image data of each frame including the compressed image data of the hybrid luminance region of interest, the compressed image data of each frame including the compressed image data of the background of each frame.

18. (previously presented) A computer-implemented method according to claim 11, said method comprising:
receiving, by a decoder, the compressed image data of each frame, the compressed image data meeting the bitrate constraint.
7. A computer-implemented method according to claim 1, said method comprising:

receiving, by a decoder, the compressed image data of each frame, the compressed image data meeting the bitrate constraint.

21. A non-transitory computer readable medium including executable instructions which, when executed in a processing system, causes the processing system to perform the steps of a method according to claim 11
8. A non-transitory computer readable medium including executable instructions which, when executed in a processing system, causes the processing system to perform the steps of a method according to any one of claims 1-7.


Claim 11, 13-16 and 18-21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-9 of prior U.S. Patent No. 11064211. This is a statutory double patenting rejection.
This application  (APP.# 17343337)
U.S. Patent No. 11064211
11. A computer-implemented method of encoding video compliant with h.264/AVC to selectively improve visual perception of displayed video rendered from decoded video, the encoded video compressed under a bitrate constraint, said method comprising: 

receiving image data of a series of frames; transforming graduated grayscale pixel luminance data of each frame to binary saturated pixel luminance data for each frame;
 
calculating luminance pixel motion data of each frame, the luminance pixel motion data including a base luminance region of interest of each frame; 

calculating luminance pixel motion data of each GOP, the luminance pixel motion data including an excess luminance region of interest of each GOP; calculating adjusted luminance pixel motion data of each frame, said adjusted luminance pixel motion data including an enlarged luminance region of interest for each frame, the enlarged luminance region of interest of each frame including both the base luminance region of interest of the frame and in addition thereto that portion of the excess luminance region of interest of the GOP in excess of the base luminance region of interest of the frame; 

transforming pixel chrominance data of each frame to posturized chrominance data of each frame; calculating posturized chrominance motion data of each frame, the posturized chrominance motion data including a base chrominance region of interest of each frame;

calculating posturized chrominance motion data of each GOP, the posturized chrominance motion data including an excess chrominance region of interest of each GOP; calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and 

calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame.
1. A computer-implemented method of encoding video to provide video compliant with a video compression standard selected from H.265/HEVC and H.266/VVC under a bitrate constraint, said method comprising: 


receiving image data of a series of frames; transforming graduated grayscale pixel luminance data of each frame to binary saturated pixel luminance data for each frame; 

calculating luminance pixel motion data of each frame, the luminance pixel motion data including a base luminance region of interest of each frame; 

calculating luminance pixel motion data of each GOP, the luminance pixel motion data including an excess luminance region of interest of each GOP; calculating adjusted luminance pixel motion data of each frame, said adjusted luminance pixel motion data including an enlarged luminance region of interest for each frame, the enlarged luminance region of interest of each frame including both the base luminance region of interest of the frame and in addition thereto that portion of the excess luminance region of interest of the GOP in excess of the base luminance region of interest of the frame; 

transforming pixel chrominance data of each frame to posturized chrominance data of each frame; calculating posturized chrominance motion data of each frame, the posturized chrominance motion data including a base chrominance region of interest of each frame; 

calculating posturized chrominance motion data of each GOP, the posturized chrominance motion data including an excess chrominance region of interest of each GOP; calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and 

calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame.


Regarding claims 13-16 and 18-21, claims 13-16 and 18-21 have limitations identical to the limitation in claims 2-9 of prior U.S. Patent No. 11064211
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 22, 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 8  of U.S. Patent No. 10469851. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See the table below.

This application  (APP.# 17343337)
U.S. Patent No. 10469851
17. A computer-implemented method according to claim 11, said method comprising: 






























transforming pixel chrominance data of each frame to posturized chrominance data of each frame; 

calculating posturized chrominance motion data of each frame, the posturized chrominance motion data including a base chrominance region of interest of each frame;

calculating posturized chrominance motion data of each GOP, the posturized chrominance motion data including an excess chrominance region of interest of each GOP; 

calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and 

calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame
1. A computer-implemented method of encoding video compliant with h.264/AVC to selectively improve visual perception of displayed video rendered from decoded video, the encoded video compressed under a bitrate constraint, said method comprising:

receiving image data of a series of frames; 

transforming graduated grayscale pixel luminance data of each frame to binary saturated pixel luminance data for each frame;

calculating luminance pixel motion data of each frame, the luminance pixel motion data including a base luminance region of interest of each frame;

calculating luminance pixel motion data of each group of pictures (GOP), the luminance pixel motion data including an excess luminance region of interest of each GOP;
calculating adjusted luminance pixel motion data of each frame, said adjusted luminance pixel motion data including an enlarged luminance region of interest for each frame, the enlarged luminance region of interest of each frame including both the base luminance region of interest of the frame and in addition thereto that portion of the excess luminance region of interest of the GOP in excess of the base luminance region of interest of the frame;
transforming pixel chrominance data of each frame to posterized chrominance data of each frame;

calculating posterized chrominance motion data of each frame, the posterized chrominance motion data including a base chrominance region of interest of each frame;

calculating posterized chrominance motion data of each GOP, the posterized chrominance motion data including an excess chrominance region of interest of each GOP;

calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and

calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame.
22. (previously presented) A computer-implemented method of encoding video compliant with h.264/AVC to selectively improve visual perception of displayed video rendered from decoded video, the encoded video compressed under a bitrate constraint, said method comprising:
 receiving image data of a series of frames; 


























transforming pixel chrominance data of each frame to posturized chrominance data of each frame; 
calculating posturized chrominance motion data of each frame, the posturized chrominance motion data including a base chrominance region of interest of each frame; 

calculating posturized chrominance motion data of each GOP, the posturized chrominance motion data including an excess chrominance region of interest of each GOP; 

calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and 
calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame.
1. A computer-implemented method of encoding video compliant with h.264/AVC to selectively improve visual perception of displayed video rendered from decoded video, the encoded video compressed under a bitrate constraint, said method comprising:

receiving image data of a series of frames; 

transforming graduated grayscale pixel luminance data of each frame to binary saturated pixel luminance data for each frame;

calculating luminance pixel motion data of each frame, the luminance pixel motion data including a base luminance region of interest of each frame;

calculating luminance pixel motion data of each group of pictures (GOP), the luminance pixel motion data including an excess luminance region of interest of each GOP;
calculating adjusted luminance pixel motion data of each frame, said adjusted luminance pixel motion data including an enlarged luminance region of interest for each frame, the enlarged luminance region of interest of each frame including both the base luminance region of interest of the frame and in addition thereto that portion of the excess luminance region of interest of the GOP in excess of the base luminance region of interest of the frame;
transforming pixel chrominance data of each frame to posterized chrominance data of each frame;
calculating posterized chrominance motion data of each frame, the posterized chrominance motion data including a base chrominance region of interest of each frame;

calculating posterized chrominance motion data of each GOP, the posterized chrominance motion data including an excess chrominance region of interest of each GOP;

calculating adjusted chrominance pixel motion data of each frame, said adjusted chrominance pixel motion data including an enlarged chrominance region of interest for each frame, the enlarged chrominance region of interest of each frame including both the base chrominance region of interest of each frame and in addition thereto the excess chrominance region of interest of each GOP in excess of the base chrominance region of interest of each frame; and
calculating hybrid pixel motion data of each frame, said hybrid pixel motion data including a hybrid region of interest of each frame, the hybrid region of interest of each frame including both the enlarged luminance region of interest of each frame and in addition thereto that portion of the enlarged chrominance region of interest of each frame in excess of the enlarged luminance region of interest of each frame.
23. A computer-implemented method according to claim 22, said method comprising: 
receiving, by a decoder, the compressed image data of each frame, the compressed image data meeting the bitrate constraint.
7. A computer-implemented method according to claim 1, said method comprising:

receiving, by a decoder, the compressed image data of each frame, the compressed image data meeting the bitrate constraint.
26. A non-transitory computer readable medium including executable instructions which, when executed in a processing system, causes the processing system to perform the steps of a method of claim 22
8. A non-transitory computer readable medium including executable instructions which, when executed in a processing system, causes the processing system to perform the steps of a method according to any one of claims 1-7.


Claims 17, 22, 23, 24, 25 and 26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 9 and 10 of U.S. Patent No. 11064211B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486